Citation Nr: 0200973	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  00-24 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
laceration for the right fifth finger.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to May 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Regional Office (RO) that denied the veteran's claim for an 
increased rating for the residuals of a laceration of the 
right fifth finger.


FINDINGS OF FACT

1.  The veteran's right finger disability is manifested by 
full range of motion.

2.  He has complaints of pain and decreased sensation.


CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of a 
laceration of the right fifth finger have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the information and 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Since these legislative changes serve 
to eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any additional private medical records that could 
be obtained.  The RO provided the veteran with an examination 
in relation to the laceration of his finger.  In addition, a 
report from the veteran's private physician is of record.  
Finally, the Board points out that the veteran testified at a 
hearing before the undersigned in November 2001.

The record discloses that the September 2000 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claim.  The October 2000 statement of the case 
provided the veteran with the applicable criteria for the 
residuals of a laceration of the finger, which showed the 
symptoms for a higher evaluation.  These notification letters 
were sent to the veteran's latest address of record, and 
correspondence copies were mailed to the veteran's accredited 
representative, the Massachusetts Veterans Services.  These 
notifications were not returned by the United States Postal 
Service as undeliverable, see Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran, and his representative, have received these 
determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

By rating decision dated in March 1957, the RO granted 
service connection for residuals of a laceration of the right 
fifth finger, and assigned a noncompensable evaluation for 
it, effective November 1956.  That rating has remained in 
effect since that time.

The veteran submitted a claim for an increased rating for his 
only service-connected disability in March 2000.

The veteran was afforded an examination by the VA in June 
2000.  He related that following the injury in service, he 
never regained complete sensation locally at or distally to 
the site of the injury.  He reported that he had some 
numbness and tingling at the overlying area of the skin and 
at the fifth finger.  He also noted that he has pain in that 
area as well on occasion, particularly during cold weather.  
He stated that he had been able to complete a career, 
partially retiring in 1992, and that he continued to work on 
a part-time basis.  The veteran indicated that he was 
somewhat limited in his ability to use his right hand in 
certain physical tasks.  It was reported that the veteran was 
right-handed.

On examination, the veteran was able to make a fist.  His 
hand strength was normal.  He was able to tie his shoelaces, 
fasten buttons, pick up a piece of paper and tear with his 
right hand.  He was also able to pick up a pin and grasp it 
tightly with the right hand without difficulty.  He had no 
abnormal movement with the affected right finger.  There was 
no ankylosis at the intrinsic joints of the fifth finger.  He 
had full range of motion at the distal interphalangeal, 
proximal interphalangeal and the metacarpophalangeal joints.  
There were arthritic nodularities at the distal 
interphalangeal joints of both fifth fingers and both second 
fingers, with lesser arthritic changes at many other joints 
at other fingers.  The right fifth finger was the same length 
as the same finger on the left hand.  There was a 2-
centimeter lateral, non-matted, white, very thin, well-
healed, nontender and non-thickened scar at the mid portion 
of the proximal phalange of the fifth finger of the right 
hand.  There was good overall sensation at the fingers of 
both hands, but, subjectively, the veteran stated that there 
was some slight numbness at the fifth finger of the right 
hand.  He was able to make a full spread with the fingers of 
either hand (intrinsic musculature of the fingers was 
intact).  There was full strength in grasp at both (proximal 
musculature of the fingers/hand was intact).  It was reported 
that range of motion of the right fifth finger was normal.  
An X-ray study of the fingers of the right hand revealed no 
gross abnormality, aside from some arthritic changes.  The 
bony architecture of the previously affected site was normal.  

The diagnosis was laceration, well-healed, without objective 
abnormality seen, with subjective pain on occasion and with 
subjective mild sensory changes.  The examiner noted that the 
veteran related that he had experienced continued problems 
with the right fifth finger due to the laceration.  The 
examiner added that the veteran had full range of motion and 
was able to grasp with the right fifth finger.  He stated 
that the veteran would not seem to have difficulty probing or 
pushing with the finger, given the presence of intrinsic 
musculature at the hand as well as full strength with all the 
more proximal muscles of the hands intact as well.  The 
examiner indicated that the veteran complained subjectively 
of some general numbness at that area, but neurologic 
examination was grossly intact for sensation.  Finally, he 
noted that there was no gross abnormality or deformity seen 
at the site, aside from the very small, well-healed, 
superficial scar.  

In a statement dated in December 2000, a private physician 
related that he had seen the veteran on many occasions for a 
number of medical problems.  He noted that the veteran 
complained of pain and numbness in the fifth digit of the 
right hand.  There was evidence of an old scar across the 
base of the fifth digit of the right hand.  The examination 
was essentially normal, except for a "subjective" decrease 
in sensation over the fifth digit of the right hand.  The 
examiner commented that this was a very subtle finding as the 
veteran's strength appeared to be intact.  The physician 
added that it was his impression that the veteran's 
difficulty opening jars and holding objects in his hands was 
secondary to osteoarthritis.  

During a hearing before the undersigned, the veteran 
testified that he was not able to get a good grip on objects 
due to the disability of his right fifth finger.  He related 
that he had decreased strength and pain in the finger.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804.

Scars may be rated on limitation on function of part 
affected.  Diagnostic Code 7805.

A noncompensable evaluation may be assigned for ankylosis of 
the little finger of the major extremity.  Diagnostic Code 
5227.

The recent VA examination confirms that the veteran has no 
limitation of motion of the right fifth finger and there is 
no clinical evidence of loss of strength.  However, the 
examination revealed some subjective tenderness and mild 
sensory changes at the site of the scar.  In light of the 
veteran's testimony that he also has pain in that area, the 
Board finds that the weight of the evidence suppors a 10 
percent rating based on a tender and painful scar.  There is 
no clinical basis, however, for a higher rating.

In the October 2000 statement of the case, the RO considered 
the provisions of 38 C.F.R. § 3.321(b)(1) (2001) regarding a 
higher rating on an extraschedular basis.  The evidence does 
not show that the veteran's service-connected disability 
presents such an exceptional or unusual disability picture so 
as to warrant the assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  In this regard, the Board 
notes that the veteran is apparently working on a part-time 
basis following his retirement in 1992.  Thus, the evidence 
fails to show that his service-connected disability has 
produced marked interference with employment.  The record 
does not demonstrate that he has required any recent 
hospitalization for the residuals of the laceration of his 
right fifth finger.  The Board finds, accordingly, that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-159 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  











ORDER

A rating of 10 percent for the residuals of a laceration of 
the right fifth finger is granted, subject to the governing 
law and regulations pertaining to the payment of monetary 
benefits.



		
	ROBERT E. SULLIVAN 
	Member, Board of Veterans' Appeals



 

